 LEMCO CONSTRUCTIONLemcoConstruction,Inc.andInternational Brother-hoodof ElectricalWorkers,Local Union 613,Petitioner. Case 10-RC-1302931March 1987DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBy CHAIRMAN DOTSON.AND MEMBERSJOHANSEN,BABSON,AND STEPHENSThe National Labor Relations Board has consid-ered objections to an election held 24 October 1984and the hearing officer's report recommending dis-position of them. The election was conducted pur-suantto a Stipulated Election Agreement. Thetally of ballots shows no votes for andone againstthe Petitioner, with no challenged ballots.The Board has reviewed the record' -in light ofthe exceptions and brief, has adopted the hearingofficer'sfindings2 and recommendations only tothe extentconsistentwith this decision, and findsthat a certification of results of election should beissued.The electionin this casewas scheduled to takeplace between 7 and 7:30 a.m. on 24 October 1984.Of approximately eight eligible voters, 3 only onecast a vote. The Petitioner filed objections to theelection, claiming, inter alia, that the number ofvotes cast was not representative of the unit andthe election should be rerun. The Regional Direc-tor found merit in this objection, and recommendedthat the election be set aside on this basis. The Em-ployer filed exceptions to the Regional Director'sReport on Objections, contending that the votewas representative and that, in any, event, the lackof participation in the election was due to the Peti-tioner's conduct. A hearing was held pursuant to aBoard Order issued 8 April 1985.iThehearing officer recommended that Objection 5 be overruled, andno exceptions to this finding were filed.We note that in his discussion ofObjection 5 the hearing officer mistakenly identified a witness as"Adams"insteadof "Lewis."2 The Employer has excepted to some of the hearing officer's credibil-ity findings.The Board's established policy is not to overrule,a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect.Stretch-Tex Co.,118 NLRB 1359, 1361 (1957). We find no basis for reversing the resolu-tion.The Employer also excepted the hearing officer's ruling that the Em-ployer had the burden to go forward at the hearing.We agree with theEmployer that the burden to go forward at a representation hearing lieswith the objecting party, which in this case is the Petitioner.However,we find that this erroneous ruling by the bearing officer is not prejudicialto the Employer and does not affect the outcome of this case.SThe eligibility list stated that there were 11 employees eligible tovote in the election.Based on evidence provided by the Employer, thehearing officer found that three of these employees were no longer em-ployed by the Employer on the election date and thus were ineligible tovoteNo exceptions were filed to this finding,and, we adopt the hearingofficer's conclusion that there were eight eligible voters.459In his Report and Recommendation on Objec-tions, the hearing officer found that there was nocredible evidence to support the Employer's con-tention that the Petitioner's conduct had interferedwith the election.He also found that the low voterturnout was caused by two employee absences, thedesire of some employees to wait outside the poll-ing area together in order to vote as it group, andtheir mistaken belief that the timepiece used for theelection would indicate the, same time as their own.When this group presented itself to vote, the pollswere already closed.Based on the fact that onlyone vote was cast, the hearing officer then con-cluded that a substantial and representative comple-ment of employees did not vote,and the electionshould be set aside.We disagree.The Board has long held that the"majority" re-quired by Section 9(a) of the Act for purposes ofselectingacollective-bargainingrepresentativerefers to a majority of those employees voting inan election.R. CA. Mfg. Co.,2 NLRB 159, 173-178(1936).In situations where only one vote was cast,the initial Board position was to issue a certifica-tion.SeeWilliams Dimond&Co., 2 NLRB 859,870 (1937) (union certified as the representative inthree-person unit where only one vote was cast).Five years later, however,in S.A.Kendall, Jr., 41NLRB 395, 397(1942),the Board reversed itselfwithout any reference toWilliamsDimond,andheld that where only one employee voted in athree-person unit, the election was not representa-tive, and a second election should be held.4NeitherKendallnor the other one-employee-votecases that followed contain any explanation of theconcept of a "representative"election or any anal-ysis of why a single vote cast in an election is not"representative"of employees'sentiment on union-ization.It seems apparent,however,that this con-cept emerged as a counterbalance to the "simplemajority" ruleinR. CA.Mfg.,supra, because arigid application of that rule could lead to the cer-tification of a union as the bargaining representa-tive in a unit where only a small fraction of the eli-gible employees had voted. One way to offset this"inequity"would be to consider an election to be"representative,"and hence valid,only if a "sub-stantial" number of eligible employees voted.` No4 See alsoGold&Baker,54 NLRB 869(1944) (election petition dis-missed without prejudice whereonlyone out of two eligible voters cast aballot in the election);Firestone Tire & Rubber Co.,57 NLRB 868 (1944)(one valid ballot cast out of four eligible votes; election petition dismissedwithout prejudice);KitMfg.,198 NLRB 1 (1971) (second election or-dered where one out of two eligible employees voted).CompareGemcoAutomotive Center #507,198 NLRB 950 (1972) (election deemed repre-sentative where both eligible employees voted but one ballot was void).9 SeeStandard Lime & StoneCo., 56 NLRB 522, 523 (1944)r enfd. 149F.2d 435 (4th Cir. 1945) (election valid where less than a majority butstill a "substantial"number of employees voted)283 NLRB No. 68 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnumerical standard was established,to define "sub-stantial,"however, and ad hoc judgments havesince been made on a case-by-case basis. In general,as the percentage of employee participation de-clined,the likelihood of the election being set asideas unrepresentative increased.6The exception tothishas been the one-voter participation caseswhich involve two-employee units.''In another series of early cases,the Board didnot measure the "representative"character of anelection in terms of numbers or percentages alone.Rather,there developed a multifactor analysis con-cerned with certain elements in the election proc-ess. In these cases,the operative factors are: (1)whether there was sufficient notice of the election;(2)whether there was an adequate opportunity foremployees to vote;and (3)whether there was evi-dence of interference with the electoral process byany party.8As long as the election was fairly con-ducted, the failure of a majority of employees toexercise their right to vote was not permitted to in-validate the election,and the reasons for the em-ployees' failure to vote were considered immaterialto the certification of the,election results.We have considered these two lines of case law,and have determined that election results should becertifiedwhere all eligible voters have an adequateopportunity to participate in the election,notwith-standing-low voter'participation.The fundamentalpurpose of a Board election is to provide employ-ees with a meaningful opportunity to express theirsentiments concerning representation for the pur-pose of collective bargaining.The law does notcompel any employee to vote,and the law shouldnot permit that right,to refrain from voting, todefeat an otherwise valid election. As the Boardobserved inYersailMfg.,212NLRB 592, 593(1974),"[t]here must be some degree of finality tothe 'results of an election,and there are strongpolicy considerations favoring prompt completionof representation proceedings."In political elec-tions, voters who absent themselves from the pollsare presumed,to assent to the will of the majorityof those voting.Similarly, when a Board election ismet with indifference, it must be assumed that themajority of the eligible employees did not wish to6CompareWeldmaster Co.,56 NLRB 168 (1944) (18-percent participa-tion unrepresentative),andMechling Barge Lines,69 NLRB 838 (1946)(21-percentparticipationunrepresentative),withWanzerDairy,232NLRB 631(1977) (participation by two of three eligible voters consid-ered representative).7See, e.g.,Gold & BakerandKitMfg.,inwhich elections were setaside notwithstanding the fact that the one vote cast represented 50-per-cent'participation.SeeStiefelConstruction Corp.,65 NLRB 925, 926-927 (1946); S .W.Evans&Son,75 NLRB 811, 813(1948);Valencia ServiceCo.,99 NLRB343, 344(1952).See alsoNew York Handkerchief Mfg Co. v. NLRB,114F.2d 144(7th Cir. 1940).participate in, the selection,of a bargaining repre-sentative and are content to. be bound by the re-sults obtained without their participation.Only if itcan be shown by objective evidence that eligibleemployees were not afforded an "adequate oppor-tunity to participate in the balloting"9will theBoard decline,to issue a certification and direct asecond election.Based on these considerations,we have decidedto abandon any analysis dependent on a numericaltest to determine the validity of a representationelection.Rather, we will issue certifications wherethere is adequate notice and opportunity to voteand employees are not prevented from voting -bythe conduct of a party or by unfairness in thescheduling or mechanics of the election.10 Prece-dent such asKitMfg. andGold&Baker areincon-sistentwith this approach and are, accordingly,overruled.In the present case,out of a unit of approximate-ly eight eligible voters, only one employee, theEmployer's election observer,cast a vote.Five ofthe other unit employees were present on the Em-ployer's premises during the time of the election,and some had even indicated their desire to partici-pate in the election.These employees failed tovote, not because they lacked an adequate opportu-nity to participate in the balloting,but because' theychose to wait until the final minutes before thepolls closed to, vote together as a group,and thenfound that the timepiece on which they relied dif-fered from the official timepiece used in the elec-tion.In the absence of a showing that any of theconcerns articulated above have not been met orother unusual circumstances exist,", the reasonsthat an employee fails to exercise an ; opportunity tovote are not'material to the certification of theelection.As no such irregularities exist in thepresent case,the results of the election will be cer-tified.9InternationalTotal Services,272 NLRB 201 (1984),quoting SW.Evans&Son, 75NLRB at 813.10 Southland Corp.,232 NLRB 631(1977);VersailMfg.,212 NLRB 592(1974),NLRBv.MacDonald's Industrial Products,731 F.2d 340, 342 (6thCir 1984),enfg 264 NLRB No., 51 (Sept. 29,1982) (unpublished).11This case is distinguishable fromV.I.P.Limousine,274 NLRB 641(1985),retied on by the hearing officer;where a 20-inch snowstorm ofblizzard proportions occurred during the polling period and a substantialnumber of employees did not vote.There, unlike here, the election proc-ess was disrupted by circumstances so severe that the Board'had no alter-native but to set the election aside.In reaching that result,the Board fo-cused on "whether the election was conducted properly and in such amanner as to assure that all employees were given a sufficient opportuni-ty to vote," 'a test essentially identical to the one we have used in thiscase. Id at 642. In the present case,the circumstances leading to the em-ployees' failure'to vote,'although unfortunate,were withintheir control,and do not constitute"unusual circumstances." LEMCO CONSTRUCTION461CERTIFICATION OF RESULTS OFerhood of ElectricalWorkers, Local Union 613,ELECTIONand that it isnot the exclusive bargaining repre-IT Is CERTIFIED that amajority of the valid bal-sentative of thesebargaining unit,employees.lotshavenot beencast forthe International Broth-